Citation Nr: 1243173	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for skin problems, claimed as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for dental problems, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for diabetes mellitus claimed as due to exposure to herbicides; and for diabetic retinopathy, a heart disorder, hypertension, erectile dysfunction, a bilateral foot disorder, skin problems, and dental problems, which were all claimed as secondary to diabetes mellitus.

In December 2007 and September 2008 the Veteran postponed his requested Travel Board hearing.  The Veteran failed to appear for a November 2011 Travel Board hearing for which he was notified in October and November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's February 2012 remand instructed the RO/AMC request the Veteran's complete service personnel file through official sources.  In response to the AMC's correct request for these records, VA's Record Management Center (RMC) responded in a February 2012 electronic mail that the Veteran's service treatment records were unavailable.  The Board notes that these records are already contained in the Veteran claims file.  The AMC sent the Veteran a letter in July 2012 incorrectly informing him that his service treatment records were unavailable, and suggesting evidence which could substitute for these records.  

In light of the above, the RMC should again be contacted to determine if any of the Veteran's service personnel records are available

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

